Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comments
In response to applicant’s arguments in claim 1 that the cited references do not teach the first rubber blocks and the second rubber blocks being formed with a height h, measured outward in the radial direction R from the channel base, wherein the height h is (1/8)PT<=h<=(1/3)PT, it is not persuasive. 
Colby discloses that, accordingly, while the strengthening members may be configured to operate as wear bars, stone ejectors, and/or noise suppressors, strengthening members may or may not operate as such and may be arranged within a groove in addition to other wear bars, stone ejectors, and/or noise suppressors separately provided for their intended purpose ([0028], lines 1-6 from bottom).
As illustrated in Fig. 9 in the teaching of Colby, the strengthening member 24 with the height T24 is filling the volume of the groove 16 from 20% to 40% ([0030]). Thus, the height T24 of the strengthening member 24 is a result effective variable. Colby discloses that, specifically, reduced undertread-thickness treads were characterized as having an overall thickness T (as shown in Fig, 9) of 11 mm and an undertread thickness T18 of 1.0 to 1.4 mm ([0039], lines 12-15). Thus, the profile depth of the groove 16 is a result effective variable as well. 
Thus, Colby considers the height of the strengthening members 24 and the profile depth of the groove 16 as result effective variables. As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/SHIBIN LIANG/Examiner, Art Unit 1741   

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742